KAPSNER, Justice,
concurring.
[¶ 43] I concur in the discipline imposed and join in Parts I, II A, C, E, F, G, H, and III of the per curiam opinion. For reasons stated in my dissent to its adoption, N.D.R. Prof. Conduct 7.3(a), standing alone, is an impermissible and overly broad restriction on ordinary commercial speech and cannot form the basis of discipline. As noted in Justice Crothers’ separate, however, the manner in which McCray conducted his solicitation of clients violated other disciplinary rules, one of which was not specifically included in the petition for discipline and, for that reason, cannot support disciplinary action.
[¶ 44] Carol Ronning Kapsner